 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10     STACIE DAVIS,                                   Case No. C19-1380-RSM

11                    Plaintiff,                       ORDER TO SHOW CAUSE
12                      v.
13
       76 STOP STORE STORE OWNER(S), et
14     al.,
15                    Defendants.
16
17          Pro se Plaintiff, Stacie Davis, has been granted leave to proceed in forma pauperis in this
18
     matter. Dkt. #7. She filed three complaints in this action on August 29, 2019, listing as
19
     defendants 76 Stop Store Store Owner(s), Greg C. Farland, the CEO of Phillips 66 HQ, Carmen
20
     Best, the Seattle Police Department Chief of Police, Seattle Mayor Jenny A. Durkan, and Phillips
21
22   66 HQ Corporation. Dkts. ##1-1, 1-2, and 1-3. Summonses have not yet been issued.

23          Plaintiff’s complaints allege that around 11:00pm on January 1, 2019, Plaintiff was yelled
24
     at and attacked by a store clerk at a 76 Stop Store/Phillips 66 Store in Seattle, Washington. Dkt.
25
     #8-3 at 6-7. Plaintiff claims that despite calling the Seattle police, officers never arrived at the
26
27   scene. Id. at 7. She brings claims against the store clerk, as well as the CEO of Phillips 66 HQ

28   for not having another clerk available to assist Plaintiff at the time of the assault nor “having a



     ORDER TO SHOW CAUSE - 1
     backup plan in place” following the assault. Dkt. #8-3 at 5. Plaintiff also brings claims against
 1
 2   Mayor Durkan for failing to ensure the Seattle police followed up on her assault case, and Seattle

 3   Police Chief Best for failing to make an arrest based on Plaintiff’s alleged assault and injury.
 4
     Dkt. #8-2 at 6. She checks the box for “federal question” as the basis for this Court’s jurisdiction,
 5
     but leaves blank a spot in her Complaint for “the specific federal statutes, federal treaties, and/or
 6
 7   provisions of the United States Constitution that are at issue in this case.” Dkt. #8 at 3. Plaintiff

 8   requests damages ranging from $500 million to $1 billion. Dkts. #8-3 at 5; #8-4 at 6. She also
 9   requests the Court “have these defendants come up with a better tracking system” related to
10
     assault complaints. Dkt. #8-4 at 7.
11
            The Court will dismiss a Complaint at any time if the action fails to state a claim, raises
12
13   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from

14   such relief. See 28 U.S.C. § 1915(e)(2)(B).
15          Plaintiff’s request for at least $500 million appears frivolous. Plaintiff’s claims, as stated
16
     in the complaints, also appear frivolous due to a lack of background detail. The fact that Plaintiff
17
     has submitted multiple complaints in this action with slightly varying details makes the claims
18
19   and underlying facts difficult to follow. She does not cite any law or causes of action in her

20   complaints other than vague descriptions of “allowed violence, negligence and discrimination”
21
     and violation of “civil rights”, see, e.g., Dkt. #8-2 at 6, making it unclear how this Court has
22
     jurisdiction over Plaintiff’s various claims. Furthermore, because Plaintiff resides in Texas, she
23
24   has requested that this court televise the case because Plaintiff “would like to not have to travel

25   to appear in court”. Dkt. #6 at 1.
26          Accordingly, Plaintiff’s complaints suffer from deficiencies that, if not explained in
27
     response to this Order, will require dismissal. In Response to this Order, Plaintiff must write a
28



     ORDER TO SHOW CAUSE - 2
     short and plain statement telling the Court: (1) the laws or statutes upon which her claims are
 1
 2   based; (2) exactly what facts support each of the alleged violations of law; and (3) what specific

 3   injury Plaintiff suffered because of each alleged violation of law. This Response is not to exceed
 4
     six (6) pages. Plaintiff is not permitted to file additional pages as attachments. The Court will
 5
     take no further action in this case until Plaintiff has submitted this Response.
 6
 7          Therefore, the Court hereby finds and ORDERS that Plaintiff shall file a Response to this

 8   Order to Show Cause containing the detail described above no later than twenty-one (21) days
 9   from the date of this Order. Failure to file this Response will result in dismissal of this case.
10
11
            DATED this 27th day of September 2019.
12
13
14                                                 A
                                                   RICARDO S. MARTINEZ
15
                                                   CHIEF UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER TO SHOW CAUSE - 3
